gC S f; th Seyfarth Shaw LLP
=D ey ar 620 Eighth Avenue
New York, New York 10018

T (212) 218-5500
F (212) 218-5526

 

 

 

 

Application granted. ssverdlov@seyfarth.com
SO ORDERED. T (212) 218-5547
New York, NY /s/ John G. Koeltl www.seyfarth.com
April 8, 2020 John G. Koeltl, U.S.D.J.

April 7, 2020

VIA ECF

Hon. John G. Koeltl

U.S. District Judge

U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 14A

New York, NY 1120110007

Re: Deleston v. Les Cafes Lacolombe L.L.C. et al.,
Civil Action No.: 1:19-cv-10059-JGK (S.D.N.Y.)

Dear Judge Koeltl:

This firm represents Defendants La Colombe Torrefaction, Inc. (incorrectly identified in the
Complaint as “Les Cafes Lacolombe L.L.C.”) (“La Colombe”) and Pony Real Estate LLC
(collectively, “Defendants”) in the above-referenced matter. We write jointly with Plaintiff Jermaine
Deleston (“Plaintiff”) to respectfully request a thirty (30) day extension of the deadline to restore
this action, from April 8, 2020 to May 8, 2020.

By way of background, Plaintiff filed a Notice of Settlement on March 4, 2020. (ECF No.
19.) On March 10, 2020, the Court issued an Order of Discontinuance, which discontinued this
action with prejudice, but provided that Plaintiff may apply for restoration of this action by April 8,
2020. (ECF No. 20.) The parties have been exchanged drafts of a proposed settlement
agreement but require additional time to consummate the agreement, given the substantial
business disruption and related challenges presented by the current public health emergency.
This is the first request for an extension of the deadline to restore this action, the granting
of which will not impact any other deadlines. We respectfully submit this letter in good faith and
not to cause undue delay. We thank the Court for its time and attention to this matter.
Respectfully submitted,
SEYFARTH SHAW LLP
/s/ Samuel Sverdlov
Samuel Sverdlov

CC: All counsel of record (via ECF)

63110423v.1
